Citation Nr: 1723473	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  10-14 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include depression, bipolar disorder, and schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and father


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to December 1975.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  In May 2012, the Veteran and his father provided testimony during a videoconference hearing before another Veterans Law Judge (VLJ) who is no longer at the Board.  A transcript of that hearing is in the record.  In February 2013, the Board reopened the Veteran's claim and remanded the case for additional development.  Thereafter, the case was again remanded for further development in April 2014.  In April 2016, the Veteran was offered another hearing before a sitting VLJ.  He accepted, and a second hearing was held before the undersigned in August 2016; a transcript of that hearing is also in the record.  

The Board notes the Veteran's claim of service connection for an acquired psychiatric disability was previously characterized as service connection for depressive disorder.  However, the Board has recharacterized the claim as indicated above to afford the Veteran the broadest scope of review.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

First, the Board notes that the April 2014 remand laid out, in no uncertain terms, that the April 2013 VA psychiatric examination report is inadequate for rating purposes, and directed that an addendum opinion be provided clarifying the opinions provided therein.  However, a review of the August 2014 addendum opinions secured shows that many of the responses are virtually duplicative of the April 2013 examination report.  

For example, in April 2013, the examiner concluded that there was no evidence of psychiatric complaints, findings, or treatment prior to, during, or in the first year after service.  She then noted that the Veteran sought psychiatric care in 1977, but found no relationship between the "mental condition" diagnosed at that time and service (providing no rationale).  Despite the Board's explicit citation to the Veteran's statements attesting to manifestation of psychiatric symptoms in service, she continued to opine in August 2013 that there was no such evidence, providing little to no clarifying rationale.  Furthermore, she simply reiterated that there was no relationship between the 1977 diagnosis and service, again without rationale.  Notably, in both instances the examiner refers to the 1977 diagnosis as a "mental condition," and does not address the Veteran's assertions that he was diagnosed with manic-depressive disorder and prescribed lithium, an October 1977 record confirming he was already on lithium (which Dorland's Illustrated Medical Dictionary specifically defines as "used in the treatment of acute manic and hypomanic states in bipolar disorder and in maintenance therapy to reduce the intensity and frequency of subsequent manic episodes."), or the August 1988 VA examination report which clearly diagnosed schizophrenia.  See Dorland's Illustrated Medical Dictionary, p. 1081 (31st. Ed. 2007).  To add insult to injury, the August 2014 opinion then adds that there was no evidence of schizophrenia in the Veteran's history.  Thus, any adequate examination must also address whether the Veteran's history of schizophrenia is, considering the totality of the evidence, related to service or his experiences therein.  The April 2013 and August 2014 opinions evince a rather obtuse disregard for the Veteran's lay statements, the Board's explicit remand instructions, and the examiner's own responsibility to carefully review all pertinent medical evidence before rendering medical conclusions.  

In so finding, it must be noted that lay statements throughout the record from the Veteran and his family members present a fairly consistent timeline supporting his allegation that his psychiatric problems began after a traumatic experience while stationed in New York.  It is consistently alleged that leaving home was a difficult emotional process for him because he had to leave behind his family, particularly his new wife and infant son.  Furthermore, during service, he alleges receiving a letter from his wife asking for divorce and including papers to sign, which triggered a psychiatric reaction that led him to disobey orders and also caused additional symptoms (i.e., paranoia and auditory hallucinations).  The culmination of this was that he went absent without leave (AWOL), returned home, was taken by his parents to be discharged, and was discharged all within a relatively small period of time.  He has consistently indicated that he received psychiatric treatment shortly thereafter, and it appears from his testimony that he was able to function reasonably for some time before another traumatic event caused a resurgence of psychiatric symptoms.  

Not only is this a perfectly cogent theory, but-perhaps more critically-other objective evidence is reasonably consistent with his account.  In particular, the Veteran has broadly and consistently alleged being somewhat nervous and anxious in service, even before his wife sent him divorce papers, since as early as the August 1977 VA examination report (during which he said he had been nervous since July 1975).  Service personnel records show that the period of unauthorized absence leading to his discharge began on September 29, 1975 while he was stationed in the Bronx, New York and that he was discharged in December 1975.  His divorce decree from his first marriage became effective in January 1976 and indicates he was formally served with a petition for divorce by the Sheriff of Lake County, Indiana in October 1975 (shortly after he went AWOL).  Postservice records confirm he was already on lithium by October 1977.  None of this is properly considered, or even acknowledged, in the April 2013 or August 2014 opinions.

In light of the foregoing, the Board finds that a new examination must be scheduled to determine the nature and likely etiology of the Veteran's psychiatric disability.


Accordingly, the case is REMANDED for the following action:

1. Obtain any updated records of VA or adequately identified private treatment the Veteran has received for a psychiatric disability.  

2. Then, arrange for the Veteran to be examined by a licensed psychiatrist or psychologist to determine the nature and likely etiology of his psychiatric disabilities.  The examiner must elicit a complete psychiatric history from the Veteran, to include the interaction between his service and his first marriage.  Based on an examination, review of the entire record, and any tests or studies deemed necessary, the examiner must provide opinions responding to the following:

a. Please identify, by diagnosis, all psychiatric disability entities found on examination or documented in the record. 

i. Specifically, is it AT LEAST AS LIKELY AS NOT (A 50 PERCENT OR BETTER PROBABILITY) that the Veteran was diagnosed with manic-depressive (i.e., bipolar) disorder in 1977?  The examiner must specifically consider and discuss the significance of the October 3, 1977 record corroborating the Veteran's reports that he was on lithium at the time.

ii. The examiner must also consider the August 12, 1977 VA psychiatric examination report which indicates a diagnosis of schizophrenia in partial remission.  If the examiner disagrees with that assessment in any way, he or she must explain why that is so, with citation to supporting evidence or medical principles and literature.

b. For each psychiatric diagnosis identified (including any remote diagnoses from 1977), the examiner must opine whether it is AT LEAST AS LIKELY AS NOT (A 50 PERCENT OR BETTER PROBABILITY) that such disability is related to the Veteran's military service or experiences therein.  The examiner must specifically consider and discuss the allegations of psychiatric symptoms (paranoia and auditory hallucinations) in service that were exacerbated by the receipt of divorce papers from his wife, prompting him to abandon his post and return home.  

c. Is it AT LEAST AS LIKELY AS NOT (A 50 PERCENT OR BETTER PROBABILITY) that the reported symptoms in service and alleged psychiatric event that led him to go AWOL were early manifestations of a later psychiatric diagnosis (including bipolar disorder or schizophrenia)?  

d. Is it AT LEAST AS LIKELY AS NOT (A 50 PERCENT OR BETTER PROBABILITY) that any current psychiatric disability is related to or otherwise a continuation or progression of a remote psychiatric disability (including possible remote diagnoses of bipolar disorder or schizophrenia), or that any symptoms of such remote diagnoses are part of, or subsumed by, a current psychiatric diagnosis?

e. If any psychiatric disability, either current or remote, is felt to be related to service or the reported symptoms and trauma therein, is AT LEAST AS LIKELY AS NOT (A 50 PERCENT OR BETTER PROBABILITY) that such disability has CAUSED OR AGGRAVATED (WORSENED BEYOND THE NATURAL PROGRESSION OF THE DISEASE) the Veteran's alcohol and polysubstance abuse?

The examiner must provide a complete rationale for all opinions provided, citing to supporting factual evidence and/or medical literature or principles as appropriate.  Specifically, the examiner must consider all lay statements and allegations the Veteran has made throughout the record, particularly his account of his personal history.  

If the examiner determines that the Veteran's account on any matter is not credible, he or she must explain why that is so, with citation to supporting factual or medical evidence.

3. The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the record to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




